Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 7/12/2022, wherein claims 1-16, 21-24 are pending and claims 5,6,14, 16 are withdrawn. 
Claim Objections
Claim 22 is objected to because of the following informalities:  
The examiner requests changing “the at least a portion” on the last line to “the at least a portion of one of the lateral side and the medial side of the upper” to provide clarity because the applicant also recites “the at least a portion” as referring to  “at least a portion of the tunnel of the tubular structure” (lines 9,10).  If the applicant disagrees with the examiner’s interpretation of what “the at least a portion” on the last line is referring to, then please clarify. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21,23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaudio (U.S. Patent No. 5371957).
Regarding claim 21, Gaudio teaches an article of footwear (10), comprising: an upper (14); a sole structure (12); a tubular structure (20A surrounding 30A and including the U-shaped portions under the openings exposing 30A, denoted as A, see annotated fig.)  forming a tunnel (col. 3, lines 12-30, 43-56), the tunnel being at least partially enclosed along an entire length of the tubular structure (fig. 1, U-shaped portions denoted by A are considered to partially enclose the tubular structure by covering the bottom side of 30A. The rest of 30A is enclosed by 20A) which extends from a first end to a second end of the tubular structure (see annotated fig.); a plurality of openings in a sidewall of the tubular structure (openings through which 30A extends, fig. 1), the plurality of openings being spaced apart along the length of the tubular structure (fig. 1) and including a first opening (any one of the multiple openings shown in fig. 1); a first tensile strand (30A) extending through at least a portion of the tunnel of the tubular structure (col. 3, lines 12-30, 43-56), the at least a portion extends from a rearfoot region to a forefoot region (see annotated fig.); and a second tensile strand (62, laces) that extends across a portion of the upper and around the first tensile strand proximate the first opening (fig. 2); wherein the tubular structure extends continuously along at least a portion of one of a lateral side and a medial side of the upper with the tunnel extending along a longitudinal direction for the at least a portion (fig. 1).
Regarding claim 23, Gaudio teaches wherein the tubular structure (20A surrounding 30A and including the U-shaped portions under the openings exposing 30A, denoted as A, see annotated fig.) extends along a forefoot region of the upper (see annotated fig.).
Regarding claim 24, Gaudio teaches the tubular structure (20A surrounding 30A and including the U-shaped portions under the openings exposing 30A, denoted as A, see annotated fig.) extends along a bite line of the upper (“along” is defined by merriam-webster.com as “ in a line matching the length or direction of”. The tubular structure extends in a line matching at least the direction of the bite line).

    PNG
    media_image1.png
    760
    848
    media_image1.png
    Greyscale

	Allowable Subject Matter
Claims 1-4, 7-13, and 15 are allowed. Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 22, Gaudio (U.S. Patent No. 5371957) and Taiwan Baihe Industry (CN204763616) fail to teach along with the other claim limitations, the at least a portion of the tunnel of the tubular structure extends from a rearfoot region to a forefoot region (per claim 21), the tubular structure extends continuously from the medial side to the lateral side of the upper (per claim 22). No other prior art was found to combine with Gaudio or Taiwan Baihe Industry to meet these claim limitations.
Response to Arguments
Applicant’s arguments with respect to claims 21,23 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The examiner agrees that the replacement drawing filed 7/12/2022 overcomes the drawing objection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732    

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732